            Case 1:10-cr-01288-LTS Document 66 Filed 06/23/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

UNITED STATES OF AMERICA

        -v-                                                  No. 10-CR-1288-LTS

VICTOR HERNANDEZ,

                 Defendant.

-------------------------------------------------------x



                                                     ORDER

                 The Court has received Defendant Victor Hernandez’s motion for a reduction in

sentence pursuant to 18 U.S.C. § 3582(c)(1)(A). (Docket Entry No. 65.) The Government is

directed to file its response to Mr. Hernandez’s motion by June 30, 2020. A complete,

unredacted courtesy copy must be provided to defense counsel and emailed to Chambers via

SwainNYSDCorresp@nysd.uscourts.gov. Mr. Hernandez’s reply, if any, is due by July 3, 2020.

                 Medical and other confidential personal information may be redacted from the

versions filed on ECF of the parties’ submissions. The parties must deliver unredacted copies of

any redacted filings to the drop box located in the lobby of the Daniel Patrick Moynihan




HERNANDEZ - ORD RE MTN FOR COMPASSIONATE RELEASE.DOCX                        VERSION JUNE 23, 2020
                                                1
          Case 1:10-cr-01288-LTS Document 66 Filed 06/23/20 Page 2 of 2



Courthouse, with a copy of this Order, as soon as is practicable and in any event no later than

July 17, 2020.



       SO ORDERED.

Dated: New York, New York
       June 23, 2020

                                                             _/s/ Laura Taylor Swain_____
                                                             LAURA TAYLOR SWAIN
                                                             United States District Judge




HERNANDEZ - ORD RE MTN FOR COMPASSIONATE RELEASE.DOCX                          VERSION JUNE 23, 2020
                                                2
